DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the at least one perforated folding line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this as if it instead read ‘an at least one perforated folding line’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1).
Regarding claim 1, 3V teaches a shipping box comprising: a sheet of corrugated material (0007) defining a plurality of channels parallel to one another, the sheet comprising: a lid including first and second inner flaps 3 having lengths and at least one outer flap 27 having a length, the at least one outer flap including: a projecting portion that projects with respect to the first and second inner flaps in a unfolded position of the sheet, at least one sealing element 33 (0032) arranged on the projecting portion to seal the shipping box, and at least one tear strip 35 (0033) arranged on the projecting portion to open the shipping box, wherein the length of the at least one outer flap is greater than the lengths of the first and second inner flaps; a base; and four side walls (Fig. 1).  3V does not teach the first and second inner flaps being engageable to each other by themselves.   Lopez Masague teaches an analogous shipping box and teaches providing inner flaps 2 that have an engagement mechanism 3 so that the box can be reclosed any number of times after being unsealed (0047-0051), and it would have been obvious to one of ordinary skill in the art to use similar inner flaps for that purpose.
Regarding claim 4, 3V teaches (Fig. 1) the at least one sealing element 33 is arranged between the at least one tear strip 35 and a distal end of the at least one outer flap.
Regarding claim 7, 3V teaches the at least one outer flap comprises at least one additional flap (separated from the outer flap by fold lines 5) also provided with the at least one sealing element 33 also arranged on the projecting portion (Fig. 1).
Regarding claim 8, 3V teaches the at least one outer flap comprises two additional flaps (each separated from the outer flap by fold lines 5; Fig. 1).
Regarding claim 9, 3V teaches the additional flaps laterally project with respect to the at least one outer flap (Fig. 1).
Regarding claim 12, 3V teaches the sealing element is self-adhesive glue with a protective paper 31 (0032) or double-sided tape.
Regarding claim 13, 3V teaches the tear strip is a perforated strip or a tape (0033).
Regarding claim 14, 3V illustrates the tear strip comprises a tab on one of the ends thereof (formed by perforations 7; 0020; Fig. 1).

Claims 3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) as applied to claims 1 and 8 above, and further in view of Mora (US 2016/0137335 A1).
Regarding claim 3, 3V does not teach the shipping box comprises a single outer flap comprising a folding line, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip are placed on one of the side walls.  Mora teaches an analogous reusable shipping container (0002) and teaches using a single outer flap 110 comprising a folding line 126, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip (on section 118) are placed on one of the side walls (Fig. 
Regarding claims 5-6 and 10, 3V does not teach a second tear strip or second sealing element.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V to use a second tear strip and sealing element for that purpose.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) as applied to claim 8 above, and further in view of Walling (US 2018/0118405 A1). 3V teaches the additional flaps are joined to the at least one outer flap by a grooved fold line 5 (0020), but 3V does not teach the at least one perforated folding line. Walling teaches that it is known to form fold lines in sheet material using perforations as an alternative to score lines to facilitate folding (0103), and it would have been obvious to one of ordinary skill to further modify the structure of 3V to use perforated fold lines for that purpose.

Claims 1-2, 4, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 2014/0197230 A1) in view of Miller (US 2013/0186804 A1).
Regarding claim 1, Lopez Masague teaches a shipping box comprising: a sheet of cardboard material, the sheet comprising: a lid (Fig. 1) including first and second inner flaps 2 In re Leshin, 125 USPO 416.
Regarding claim 2, Lopez Masague teaches the shipping box comprises two outer flaps 1 that are completely or partially overlapped with each other (Fig. 10).
Regarding claim 4, Lopez Masague teaches (Fig. 9) the at least one sealing element 7 is arranged between the at least one tear strip 6 and a distal end of the at least one outer flap.
Regarding claim 12, Lopez Masague teaches the sealing element is self-adhesive glue with a protective paper or double-sided tape (0069).
Regarding claim 15, the shipping box of Lopez Masague is modified to use corrugated material as taught by Miller, and Miller teaches it is preferable to have corrugations run 
Regarding claim 16, Lopez Masague teaches the shipping box has a rectangular cross section defining a rectangle with larger and smaller sides, and the at least one outer flap is hinged to a smaller side of the rectangle (Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGillion (US 2011/0056975) teaches a sealing carton using wings on the side edge of the cover flap.  Jamison (US 2003/0201315 A1) teaches a reusable shipping carton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734